Citation Nr: 1802329	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Appellant's spouse had recognized guerilla service in the Commonwealth Army of the Philippines from April 1945 to November 1945.  He died in November 2013.  The Appellant is recognized as his surviving spouse for the purposes of VA benefits.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Appellant's spouse had recognized guerrilla service in the Commonwealth Army of the Philippines from April 1945 to November 1945.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 101, 107, 1541 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.23, 3.40 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, the claimant, in pertinent part, must be the spouse of a veteran who had active military, naval, or air service.  38 U.S.C. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is recognized service for certain VA purposes, such as disability compensation, but not for the purpose of establishing entitlement to pension benefits under Chapter 15 of Title 38 of the United States Code.  38 U.S.C. § 107; 38 C.F.R. § 3.40.  Thus, nonservice-connected pension benefits are not available to an individual who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army, or to his surviving spouse.

Here, the Appellant's spouse had recognized guerrilla service in the Commonwealth Army of the Philippines from April 1945 to November 1945, which is not qualifying service for nonservice-connected death pension benefits.  Therefore, the Appellant is not eligible for nonservice-connected death pension benefits as a matter of law, and her claim must be denied.  See 38 U.S.C. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


